Citation Nr: 1548630	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  06-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 29, 2008, and in excess of 70 percent on and after July 29, 2008, for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter originally came before the Board of Veterans' Appeals (Board) from a February 2005 RO decision which granted service connection for depression and assigned a 10 percent disability rating. 

The Board remanded the matter in December 2008.  While on remand, the RO increased the disability rating assigned to depression to 50 percent, effective July 29, 2008.  Upon return to the Board, in a July 2010 decision, the Board awarded a 70 percent disability rating for depression, effective July 29, 2008. 

The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court endorsed a joint motion for remand filed by both parties to the case, vacated that part of the decision which denied a disability rating for major depressive disorder greater than 10 percent prior to July 29, 2008, and the part of the decision which denied a disability rating greater than 70 percent for major depressive disorder on and after July 29, 2008. 

The Board again remanded the matter in January 2012.  

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In January 2012, the Board remanded this matter.  As a result of that remand, the Veteran's complete VA treatment records were obtained.  In those VA treatment records, it is noted in February 2009 that the Veteran had applied for Social Security disability benefits.  Those Social Security records were not obtained.  Thus, the record remains incomplete at this time, and because those SSA records are potentially relevant to both issues on appeal, they must both be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  After completing all actions set forth in paragraph 1, undertake all further action needed as a consequence of the development completed in paragraph 1 above, such as obtaining any further records identified therein as relevant and/or arranging for a new VA examination(s).  

Thereafter, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  This should specifically include a determination of whether referral for extraschedular consideration is needed under 38 C.F.R. § 3.321 and/or § 4.16(b).  

3.  Finally, if any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




